Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 06/07/2022. This Action is made FINAL.
Claim(s) 9-10 were canceled.
Claim(s) 1-8 and 11-12 are pending for examination.

Previous Claim Rejections - 35 USC § 112
Claim(s) 1-12 were previously rejected under 35 U.S.C. 112(b). In response to Applicant's amendment, the 35 U.S.C. 112(b) rejection(s) of claim(s) 1-8 and 11-12 have been withdrawn while claims 9 and 10 have been canceled by the applicant.

Response to Arguments
With regards to claim(s)1, 11, and 12 rejected under 35 U.S.C. 102 and claim(s) 2-8 rejected under 35 U.S.C. 103, applicant presented the argument:

“Claims 1, 9, 11, and 12 stand rejected under 35 U.S.C. § 102(a)(1) over Shaik (US Publication No. 20160125736 Al and hereinafter "Shaik"). This rejection is traversed for at least the following reason: Shaik fails to disclose each and every element recited in the subject claim. For instance, independent claim 1, as amended, recites in part: "determining whether or not the second vehicle is parked in the priority position based on whether or not a predetermined information is received, or based on the recognized surrounding situation; reducing the speed of the first vehicle when the second vehicle is present at the priority position as compared with when the second vehicle is not present at the priority position; starting to reduce the speed of the first vehicle before the first vehicle arrives at the predetermined area; and reducing the speed of the first vehicle in accordance with the first vehicle approaching the predetermined area"”

Applicant's arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant's amendment. It should be noted that while examiner agrees that Shaik does not teach every element of the amended claim. Kusano which was previously cited is relied upon to teach the added limitations. Applicant has provided no remarks regarding what Kusano teaches/(does not teach). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaik (US 20160125736 A1) in view of Kusano et al. (US 20170329337 A1, hereinafter known as Kusano).

 Shaik and Kusano were cited in a previous office action

Regarding claim 1, Shaik teaches A vehicle control system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: (para [0027] “For example, a computing device may be any type of vehicle-installed, handheld, desktop, or other form of single computing device, or can be composed of multiple computing devices. A processing unit in the computing device can be a conventional central processing unit (CPU) or any other type of device, or multiple devices, capable of manipulating or processing information. Memory in the computing device can be a random access memory device (RAM) or any other suitable type of storage device. The memory can include data that is accessed by the CPU using a bus or the like. The memory can also include an operating system and installed applications. The installed applications can include programs that permit the CPU to perform the methods described below. The computing device can also include secondary, additional, or external storage, for example, a memory card, flash drive, or any other form of computer readable medium. The installed applications can be stored in whole or in part in the external storage and loaded into the memory as needed for processing.”)

recognizing a surrounding situation of a first vehicle (para [0028] “The computing device can also be coupled to active or passive sensor(s) that can capture data and/or signals for processing, for example, from an inertial measurement unit (IMU), a dead-reckoning system, a global navigation satellite system (GPS), a light detection and ranging (LIDAR) system, a radar system, a sonar system, an image-based sensor or camera system, or any other type of system capable of transferring information specific to the environment surrounding a vehicle”); and 
causing the first vehicle to stop in a predetermined area of a parking lot by controlling at least one of steering and a speed of the first vehicle based on of the recognized surrounding situation, (Fig.1 label 180 and 190. Where the parking steps include generating a parking trajectory and autonomously parking. Where it is implied that an autonomous vehicle with the capability to autonomously park must be controlled, at least partially, by some sort of computing device that controls steering and speed of the vehicle) the predetermined area including a plurality of positions in which a vehicle can be stopped; (Fig.3 and Fig.4 where there are a plurality of parking spots around the handicap spots the handicap spot and the adjacent parking spots can be considered “a predetermined area” )
when a specific user having priority over another user to get into or out of the first vehicle uses the first vehicle, causing the first vehicle to stop at a priority position in preference to a second vehicle different from the first vehicle, the priority position being a position closer to a pedestrian gate leading to an outside of the parking lot than other positions among the plurality of positions in the predetermined area; (para [0036] “With reference to FIG. 4, the three moving vehicles 310, 320, and 330 may communicate with one another in order to determine a respective entitlement to at least one of the vacant parking spaces. In one example, the vehicle 320 shown having the handicap identifier 350 may communicate directly with the other vehicles 310, 330 to share its passenger priority status in order to coordinate and establish its entitlement and/or eligibility for a parking space having a priority status. …. In one example, vehicle 330 may be closer in proximity to the handicapped parking spaces 270 in Zone D than vehicle 320, but the vehicle 330 is not entitled to park in such spaces. Similarly, vehicle 310 may be closer in proximity to the vacant parking spaces in Zone A, but vehicle 310 may have a later priority arrival status than vehicle 330. The present teachings provide for the coordination of entitlement to a vacant parking space based on at least one of priority arrival information, the status identifier information of the parking space, and a status of an autonomous vehicle passenger. The factors that dictate the coordination of entitlement may be preprogrammed and/or later changed as desired.” Where the handicap parking spaces are closer to the business than some of the other vacant spaces as shown in fig.3 and fig. 4. It is also well know that handicap spaces are positioned closure to “pedestrian gates” in order to allow individuals with disabilities easy access to entrances. The vehicle can park in the selected priority space as shown in fig. 1 label 180 and 190)
determining whether or not the second vehicle is parked in the priority position based on whether or not a predetermined information is received, or based on the recognized surrounding situation; (para [0031] “In order to identify vacant parking spaces without actually driving by each space and identifying whether or not a vehicle is already present in the parking space, the present teachings provide for the autonomous vehicle to receive information representative of one or more vehicles currently parked in the parking lot. With renewed reference to FIG. 1, method step 120 includes receiving secondary data from a second source. The secondary data may include status identifier information for one or more of the parking spaces. For example, the status identifier information may include an occupancy status, whether the parking space is occupied or vacant, as well as a priority status.”)

Shaik does not teach reducing the speed of the first vehicle when the second vehicle is present at the priority position as compared with when the second vehicle is not present at the priority position.

Kusano et al. further teaches reducing the speed of the first vehicle when the second vehicle is present at the priority position as compared with when the second vehicle is not present at the parking (para [0056] “fig. 10 illustrates yet another scenario in which advanced notification system 18 may be used to notify surrounding vehicles of potential hazards. In this example, autonomous vehicle 40 is being guided through a parking facility 154 in search of a parking space. Autonomous vehicle 40 proceeds to detect a vehicle 156 about to vacate a parking space 158. To avoid a potential conflict with vehicle 156, autonomous vehicle 40 comes to a stop a distance away from vehicle 156 to allow the vehicle to safely vacate parking space 158. As autonomous vehicle 40 waits for vehicle 156 to exit its parking space, a second vehicle 160 pulls up behind autonomous vehicle 40. Second vehicle 160 may not be aware that autonomous vehicle 40 is waiting for vehicle 156 to exit parking space 158 because its view is at least partially blocked by autonomous vehicle 40. Unaware of what is occurring in front of autonomous vehicle 40, second vehicle 160 may elect to try and maneuver around autonomous vehicle 40. Such maneuver could potentially cause second vehicle 160 to have a conflict with vehicle 156 if vehicle 156 were to head in a direction of second vehicle 160. To avoid a potential conflict between vehicle 156 and second vehicle 160, operator 92 may cause autonomous vehicle 40 to transmit a notification signal 162 notify surrounding vehicles, including second vehicle 160, that autonomous vehicle 40 is stopped to allow another vehicle (i.e., vehicle 156) to exit a parking space.” Where by stopping and waiting for the vehicle to leave the space, it is reducing its speed where it would not have to if the vehicle was not parked in the space.) Shaik already teaches the parking position being a priority position as discussed in the claim 1 rejection.

starting to reduce the speed of the first vehicle before the first vehicle arrives at the predetermined area; and reducing the speed of the first vehicle in accordance with the first vehicle approaching the predetermined area. (para [0056] “In this example, autonomous vehicle 40 is being guided through a parking facility 154 in search of a parking space. Autonomous vehicle 40 proceeds to detect a vehicle 156 about to vacate a parking space 158. To avoid a potential conflict with vehicle 156, autonomous vehicle 40 comes to a stop a distance away from vehicle 156 to allow the vehicle to safely vacate parking space 158.” where the immediate vicinity of the parking spot of the vacating vehicle can be considered “a predetermined area”. The Autonomous vehicle, e.g. first vehicle, is stopping a distance away from the spot which inherently means it must reduce speed prior to arriving at the predetermined area. The vehicle can be considered to be approaching the predetermined area as it is being guided through the parking facility.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaik to incorporate the teachings of Kusano to stop the vehicle a distance away from the vacating vehicle, e.g. reduce the speed of the vehicle as it approaches a predetermined area with a vehicle already in the parking spot of the predetermined area because reducing speed a distance away from the area creates a safety buffer between the vacating vehicle and the first vehicle allowing the vacating vehicle ample area to maneuver reducing the chance of vehicle collision.

Regarding claim 11, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Regarding claim 12, it recites a computer readable non-transitory storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Shaik teaches A computer-readable non-transitory storage medium storing a program for causing a computer mounted in a first vehicle to execute the parking method (para [0027] “For example, a computing device may be any type of vehicle-installed, handheld, desktop, or other form of single computing device, or can be composed of multiple computing devices. A processing unit in the computing device can be a conventional central processing unit (CPU) or any other type of device, or multiple devices, capable of manipulating or processing information. Memory in the computing device can be a random access memory device (RAM) or any other suitable type of storage device. The memory can include data that is accessed by the CPU using a bus or the like. The memory can also include an operating system and installed applications. The installed applications can include programs that permit the CPU to perform the methods described below. The computing device can also include secondary, additional, or external storage, for example, a memory card, flash drive, or any other form of computer readable medium. The installed applications can be stored in whole or in part in the external storage and loaded into the memory as needed for processing.”)


Claim(s) 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shaik (US 20160125736 A1) in view of Kusano et al. (US 20170329337 A1, hereinafter known as Kusano) and Salvucci et al. (US 20190066505 A1, hereinafter known as Salvucci).

Salvucci was cited in a previous office action

Regarding Claim 2, Shaik in view of Kusano teaches The vehicle control system according to Claim 1. 

Shaik further teaches wherein, when a first operation of making a reservation for stopping the first vehicle used by the specific user at the priority position is made (para [0036] “In one example, the vehicle 320 shown having the handicap identifier 350 may communicate directly with the other vehicles 310, 330 to share its passenger priority status in order to coordinate and establish its entitlement and/or eligibility for a parking space having a priority status.” The vehicle can then perform parking in that space as shown in fig. 1 label 180 and 190)

Shaik in view of Kusano does not teach, an inputter configured to receive an input operation of the user and a first operation of making a reservation for stopping the first vehicle used by the specific user at the priority position is input to the inputter

However, Salvucci teaches an inputter configured to receive an input operation of the user (para [0020] “The mobile application 320 may be configured to receive from a user, for example, via the mobile device 300, a query, instruction, or other request to locate an available parking space proximate the mobile device 300” where the mobile device can be a smartphone with a touchscreen as shown in fig. 1 label 300) and a first operation of making a reservation for stopping the first vehicle used by the specific user at the priority position is input to the inputter (where the user requests to locate an available parking space discussed in para[0020], the request can have certain preferences one of these preferences can be a handicap space a, e.g. a priority position, as discussed in para [0021] based on user request a reservation for such a space can be made para [0023])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaik in view of Kusano to incorporate the teachings of Salvucci to use an inputter to allow the user to make a parking space reservation because it gives the user freedom of choice allowing the user to select a spot/preferences the vehicle may not choose on its own (“In the above example, if the search by the system 100 reveals that there exists an available parking space within the user-specific parameters of a free space, located within a 4-block radius of the user's location, in a designated safe zone, but it is not a handicap space, and that the only available free handicap space within a 4-block radius of the user's location is not in a designated safe zone, the system 100 may be configured to query the user if either of such non-parameter-meeting spaces is desired, notwithstanding their failure to meet all the user-specific parameters, and if so, the system 100 may be configured to enable the user to select which non-parameter-meeting space is desired.”).

Regarding Claim 3, Shaik in view of Kusano and Salvucci teaches The vehicle control system according to Claim 2. 

Shaik further teaches wherein, when a a spot has been selected (para [0036] “In one example, the vehicle 320 shown having the handicap identifier 350 may communicate directly with the other vehicles 310, 330 to share its passenger priority status in order to coordinate and establish its entitlement and/or eligibility for a parking space having a priority status.” The vehicle can then perform parking in that space as shown in fig. 1 label 180 and 190)

Salvucci further teaches a second operation of selecting at least one of a plurality of positions leading to the gate as the priority position has been input to the inputter, (para [0022] “In the above example, if the search by the system 100 reveals that there exists an available parking space within the user-specific parameters of a free space, located within a 4-block radius of the user's location, in a designated safe zone, but it is not a handicap space, and that the only available free handicap space within a 4-block radius of the user's location is not in a designated safe zone, the system 100 may be configured to query the user if either of such non-parameter-meeting spaces is desired, notwithstanding their failure to meet all the user-specific parameters, and if so, the system 100 may be configured to enable the user to select which non-parameter-meeting space is desired.”)

Regarding Claim 4, Shaik in view of Kusano and Salvucci teaches The vehicle control system according to Claim 2. 

Shaik further teaches further comprising a management device (para [0036] “In another example, a remote or an external control unit/device, such as a remote server or navigation application (not shown), may be used with the vehicles and transfer information via established communication links in order to coordinate entitlement, review priority information and determine eligibility for parking spaces having a priority status, direct vehicles to certain parking spaces, or elect a selected vacant parking spot for at least one vehicle.”) 


Salvucci further teaches a system configured to cause the second vehicle to be restricted from stopping at the priority position on the basis of a scheduled time at which the first vehicle stops at the priority position when the first operation has been input to the inputter. (para [0023], The system 100 may be further configured with an equitable prioritization system to prioritize requests for available parking spaces, based on one or more of: the time the request was made; how long a user has been waiting for a request to be filled; the proximity of available parking spaces to the user and/or to the mobile device and/or to the mobile application from which the request was made; the estimated arrival time of a vehicle to the available parking spaces; the user's status, for example, whether a doctor, nurse, patient, or visitor to a hospital, etc. The equitable prioritization system may further include a prioritization algorithm configured to perform one or more steps such as to: receive and process all requests, prioritize them, assign a priority sequence to the requests, communicate a priority count (for example “3 requests are ahead of your request”) to a mobile application, mobile device, and/or vehicle of each user making the request, reserve a parking space, and/or communicate the location of available parking spaces in order of the priority sequence.” Thus a parking space is being reserved for the first vehicle using a system that prioritizes based on estimated time of arrival. As is well known, reserving a space means that other vehicles, e.g. a second vehicle, cannot park in that space.)

Regarding Claim 5, Shaik in view of Kusano and Salvucci teaches The vehicle control system according to Claim 2. 

Shaik further teaches further comprising a management device (para [0036] “In another example, a remote or an external control unit/device, such as a remote server or navigation application (not shown), may be used with the vehicles and transfer information via established communication links in order to coordinate entitlement, review priority information and determine eligibility for parking spaces having a priority status, direct vehicles to certain parking spaces, or elect a selected vacant parking spot for at least one vehicle.”)

Salvucci further teaches a system configured to cause the second vehicle to be restricted from stopping at the priority position on the basis of a relative positional relationship between the priority position and a position of the first vehicle when the first operation has been input to the inputter para [0023], The system 100 may be further configured with an equitable prioritization system to prioritize requests for available parking spaces, based on one or more of: the time the request was made; how long a user has been waiting for a request to be filled; the proximity of available parking spaces to the user and/or to the mobile device and/or to the mobile application from which the request was made; the estimated arrival time of a vehicle to the available parking spaces; the user's status, for example, whether a doctor, nurse, patient, or visitor to a hospital, etc. The equitable prioritization system may further include a prioritization algorithm configured to perform one or more steps such as to: receive and process all requests, prioritize them, assign a priority sequence to the requests, communicate a priority count (for example “3 requests are ahead of your request”) to a mobile application, mobile device, and/or vehicle of each user making the request, reserve a parking space, and/or communicate the location of available parking spaces in order of the priority sequence.” Thus a parking space is being reserved for the first vehicle using a system that prioritizes based on location of the first vehicle. As is well known, reserving a space means that other vehicles, e.g. a second vehicle, cannot park in that space.


Regarding Claim 6, Shaik in view of Kusano and Salvucci teaches The vehicle control system according to Claim 2. 

Shaik further teaches further comprising a management device (para [0036] “In another example, a remote or an external control unit/device, such as a remote server or navigation application (not shown), may be used with the vehicles and transfer information via established communication links in order to coordinate entitlement, review priority information and determine eligibility for parking spaces having a priority status, direct vehicles to certain parking spaces, or elect a selected vacant parking spot for at least one vehicle.”) configured to limit the number of second vehicles that enter the area including the priority position on the basis of a scheduled time at which the first vehicle stops at the priority position when a reservation for a parking spot has been made by the vehicle (para [0038] “In still other aspects, the present teachings may also coordinate the allocation of parking spaces based, at least in part, on a time that one or more autonomous vehicle arrived in the parking lot. In this case, one or more autonomous vehicle may be assigned with a priority rank based on arrival time. In this regard, the entitlement may be based on a combination of the priority status of the parking space and the priority rank of the autonomous vehicle. The priority rank may also be determined in combination with the priority status of the vehicle passenger, if any. In other aspects, the priority rank may be based on the movement and/or location of other neighboring vehicles in the parking lot 210 at a given time. With respect to the movement of vehicle 330, it may further be coordinated that vehicle 320 be allowed to park in the vacant handicapped space 270 of Zone B adjacent the Bank 240 before vehicle 330 parks in a vacant parking space 260 in Zone A, such that lanes are not blocked or the parking lot is not otherwise congested with traffic.” Where the second vehicle is being prevented from even entering an area close to the priority space because the first vehicle is parking there.)

Salvucci teaches to limit the number of second vehicles (para [0023], The system 100 may be further configured with an equitable prioritization system to prioritize requests for available parking spaces, based on one or more of: the time the request was made; how long a user has been waiting for a request to be filled; the proximity of available parking spaces to the user and/or to the mobile device and/or to the mobile application from which the request was made; the estimated arrival time of a vehicle to the available parking spaces; the user's status, for example, whether a doctor, nurse, patient, or visitor to a hospital, etc. The equitable prioritization system may further include a prioritization algorithm configured to perform one or more steps such as to: receive and process all requests, prioritize them, assign a priority sequence to the requests, communicate a priority count (for example “3 requests are ahead of your request”) to a mobile application, mobile device, and/or vehicle of each user making the request, reserve a parking space, and/or communicate the location of available parking spaces in order of the priority sequence.” Thus a parking space is being reserved for the first vehicle using a system that prioritizes based on estimated time of arrival. As is well known, reserving a space means that other vehicles, e.g. a second vehicle, cannot park in that space.)

Regarding Claim 7, Shaik in view of Kusano and Salvucci teaches The vehicle control system according to Claim 4. Shaik  further teaches further comprising: a first communication device mounted in the first vehicle and configured to communicate with a second communication device outside the vehicle; and a communication controller configured to transmit first information indicating that a user using the first vehicle is the specific user to the second communication device via the first communication device when the first vehicle enters the area, wherein the management device restricts the second vehicle from being stopped at the priority position in preference to the first vehicle when the first information has been received by the second communication device. (para [0036] “In various aspects, the methods of the present teachings may include coordinating an entitlement to a vacant parking space with at least one other vehicle, which is illustrated on FIG. 1 as method step 150. With reference to FIG. 4, the three moving vehicles 310, 320, and 330 may communicate with one another in order to determine a respective entitlement to at least one of the vacant parking spaces. In one example, the vehicle 320 shown having the handicap identifier 350 may communicate directly with the other vehicles 310, 330 to share its passenger priority status in order to coordinate and establish its entitlement and/or eligibility for a parking space having a priority status. In another example, a remote or an external control unit/device, such as a remote server or navigation application (not shown), may be used with the vehicles and transfer information via established communication links in order to coordinate entitlement, review priority information and determine eligibility for parking spaces having a priority status, direct vehicles to certain parking spaces, or elect a selected vacant parking spot for at least one vehicle.” where based on the above passage and context of the reference as a whole one of ordinary skill in the art can interpret as the first vehicle communicates its identifier with the remote computing device which receives the information and uses it to coordinate all vehicles. It is implied that in order to communicate with a remote computing device, a first communication device at the vehicle is required and a second at the remote computing device is required. As is known in computing in order to transmit data between two devices some sort of circuit or processor acting as a controller is required to enable the data transmission.)

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shaik (US 20160125736 A1) in view of Kusano et al. (US 20170329337 A1, hereinafter known as Kusano), Salvucci et al. (US 20190066505 A1, hereinafter known as Salvucci), and Kumar et al. (US 20200086853 A1, hereinafter known as Kumar).

Kumar was cited in a previous office action

Regarding Claim 8, Shaik in view of Kusano and Salvucci teaches The vehicle control system according to Claim 2. 

Shaik in view of Kusano and Salvucci does not teach further comprising a management device configured to determine that an incentive is to be provided to a user of the second vehicle that has not stopped at the priority position.

However Kumar teaches further comprising a management device configured to determine that an incentive is to be provided to a user of the second vehicle that has not stopped at the parking (Abstract “An incoming autonomous or semi-autonomous vehicle may initiate/receive parking assist by providing a credit offer to parked vehicles to autonomously move or relocate so that the incoming vehicle has space to park. The incoming vehicle may send a park assist request to a parking control server or parked vehicles, including a credit offer to provide an incentive to parked vehicles to move. In response, a parking location for the incoming vehicle along with target vehicles near the parking location that may be moved may be provided to the incoming vehicle. The target vehicles may accept or reject a request to move, along with the credit offer, e.g., in a park assist negotiation with the incoming vehicle or the parking control server. Upon acceptance of the credit offer, one or more target vehicles may move or relocate to provide room for the incoming vehicle to park.” Where an incentive is being provided to a vehicle, and therefore also it user, that moves from a parking spot. Where moving from the parking spot means the vehicle has not stopped the parking spot at the time it moves. It should be noted that the claim does not specify when the second vehicle has not stopped.) Shaik already teaches the parking position being a priority position as discussed in the claim 1 rejection.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaik in view of Kusano and Salvucci to incorporate the teachings of Kumar to provide an incentive to a second vehicle to not stay in the space that a first vehicle is trying to occupy because providing an incentive counterbalances the inconvenience to the second vehicle making it more likely to comply with the request. (para [0026] “Without incentivizing other vehicles to move for the source vehicle 102, there may be no reason that a parked vehicle would or should move for another vehicle. For example, in order for a parked vehicle to move for another incoming vehicle, the parked vehicle must use fuel or electric power. Moreover, if the parked vehicle is moved from its current parking space, the owner/user may be required to search for the missing vehicle which may be in a more inconvenient location for the own/user.”)





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668